Citation Nr: 1745033	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-30 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1. Entitlement to service connection for left knee condition.

2. Entitlement to service connection for right knee condition.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  The Board notes that the Veteran's wife, D.B., was present at that hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's bilateral knee disability is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for entitlement to service connection for a right knee condition have been met. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

In light of the full grant of benefits with regard to the Veteran's claim for a bilateral knee disability, further development concerning VA's duties to notify and assist under the VCAA, 38 U.S.C.A. §§ 5100  (West 2014), would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

II.	Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (West 2014).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks service connection for disabilities of the left knee and right knee.  He asserts that these disabilities occurred during service from trying to stay upright while working on smaller ships and tugs that rocked and rolled frequently on heavy seas.  In addition to staying upright, he also asserts that his military occupational specialty as an engineman required him to kneel and crawl as well as climb ladders sometimes carrying heavy equipment.

Service treatment records show that the Veteran was seen for complaints of right knee popping and grinding in March 1985.  This was initially diagnosed as chondromalacia patellae and treated with joint rest and Indocin.  He described how his knee felt wobbly.  The physician found that the effusion had resolved but a distinctive intermittent clunk was felt on McMurray's examination over the lateral aspect of the knee joint.  Arthralgia was the suspected diagnosis.  In April 1985, the Veteran was seen for a swollen left knee.  The examination noted left knee effusion, but was otherwise normal.  The physician at the time could not determine a cause of the swelling.  The Veteran was diagnosed with chronic occupational knee pain.  In June 1985, service treatment records show that the Veteran's left knee was still swollen.  The physician suspected the Veteran's problems were related to overuse and should subside spontaneously.  Upon separation in November 1985, the Veteran stated that he had swollen or painful joints.

In September 2006, the Veteran saw his private physician for complaints of knee pain in both the left and right knee.  X-rays showed moderate degenerative joint disease of the medial and patellofemoral compartments in the left knee and marked osteoarthritic changes primarily involving the medial and patellofemoral compartments in the right knee.  

In November 2006, the Veteran saw his private physician again for his bilateral knee pain.  The private physician noted that the Veteran had a long history of pain in his knees and underwent a left knee arthroscopy two years prior without much improvement in pain.  The Veteran could only walk about one block and used a cane.  He was diagnosed with varus osteoarthritis, bilateral knees, left greater than right.  The private physician noted that the Veteran had previous medical clearance for total knee arthroplasty and would schedule him for that procedure.  He underwent right total knee arthroplasty in January 2007.

In August 2011, the Veteran was afforded a VA examination for his knees.  The Veteran stated that he was seen and evaluated for swelling and pain in his knees during service but there was no clear diagnosis at that time.  The examiner noted that the Veteran's weight went up to 300 pounds in 2000 and was 370 pounds in 2010.  He had total knee joint replacement bilaterally in November 2006 and January 2007 with significant decrease in pain in his knees but was never able to get very good range of motion in either knee.  The examiner diagnosed the Veteran with bilateral degenerative arthritis of the knee with subsequent total knee arthroplasty.  He had never regained sufficient range of motion since his knee joint replacement.  He was also diagnosed with morbid obesity.  The Board notes that no nexus opinion was made at this time.

In a September 2011 addendum, the examiner stated that it was less likely than not that the Veteran's osteoarthritis of the knees was the same condition for which he was evaluated during military service, or a result of his military service.  The examiner reasoned that the Veteran had an episode of bilateral knee swelling in March and April of 1985, but had no history of injury to his knees during military service.  In September 1985 he passed an exercise test.  On his separation examination in November 1985, he stated he was in good health with no mention of a knee problem by the Veteran or his examining physician.  In 2006 it was noted that there was no specific injury to his knees and had osteoarthritis.  The examiner stated that with the currently available information, the Veteran had no significant knee trauma or knee pathology during military service.  Thus it would be speculation to attribute his osteoarthritis to military service.

In a separate September 2011 VA examination for his lower leg disability, the examiner noted that the Veteran was diagnosed with degenerative arthritis of knees, bilateral in 1986.  The Board notes that based on this examination and the record, the RO granted service connection for status post fracture left fibula.

In October 2013, the Veteran stated on his VA Form 9 that he was diagnosed with arthritis in his knees in 1986 prior to discharge from service.  He reported having several arthroscopic surgeries leading up to his knee replacements.  He said that the years of going up and down ladders and being on smaller ships that would roll 50 percent in rough seas had taken a toll on his knees.    

In April 2017, the Veteran testified at his Board hearing that the ships he worked on rocked so much with the waves that you could be walking on the floor and then suddenly the walls of the ship.  He described how he was an engineman which required him to stand, kneel and crawl in order to get the job done.  He would stand on diamond plated decks and spent time walking up and down ladders to get to the engines in the bottom part of the ship, sometimes carrying with him parts that weighed up to 200 pounds.  The Veteran said that he started to feel knee pain around 1983 to 1984 when he was stationed in Guam and that when he would come home his wife would ice his knees because they would swell.  He reported that if he had said anything to his commanding officer at the time it would have been considered malingering.  

Further, the Veteran's wife, D.B., testified that she bought knee braces and aspirin and that he would ice his knees while they were living in Guam.  The Veteran said that he was never put on restricted duty because his ship was already understaffed and he was one of the last packer qualified chiefs in the Navy, so he had to work in order to keep the ship going.  He described how he had difficulty bending and that he has had continuous knee problems since he left service.  It was also clarified during the hearing that when the Veteran marked swollen or painful joints on his November 1985 separation examination, he was referring to his knees.  

In April 2017, the Veteran's private physician submitted a statement regarding the Veteran's knees.  The private physician said that the Veteran was treated by him in August 2000 where he had a degenerative tear of his right medial meniscus.  Arthroscopic surgery was performed on his left knee and a portion of the meniscus was removed.  X-rays obtained prior to the surgery demonstrated narrowing of the medial compartment of both knees suggesting progressive osteoarthritis.  The private physician opined that it was reasonable to assume that the osteoarthritis of both knees began during service.  He reasoned that the Veteran enlisted in the Navy at age 17 and remained on active duty for 20 years eventually receiving an honorable discharge in early 1986.  He said that he had a document from the Navy stating that his right knee was popping and grinding in March 1985.

In April 2017, the Veteran's son, J.B., submitted a statement regarding the Veteran's claim.  J.B. stated that he has always heard the Veteran talk about the chronic pain and lack of movement in his knees.  He described how at 8 to 9 years old, he remembered the Veteran needing help removing his boots and was unable to give him piggyback rides due to his knee pain and stiffness.  J.B. recalled that in August 1985 when he went on the ship with the Veteran, his knees were so bad that the Veteran had to use a pipe or bar as a cane.  J.B. described the Veteran as not being one to complain about pain.

Also in April 2017, the Veteran's wife, D.B., submitted a statement regarding the Veteran's claim.  D.B. described how sometimes the Veteran would come home while they were stationed in Guam with a swollen and painful knee.  D.B. bought him knee braces for the pain at the time and stated that the Veteran's knees still hurt him when he left service in 1986.  Since then, D.B. said that the Veteran's knees have worsened every year.  She also described the Veteran's personality as someone who hated seeing the doctor and would only go when it was serious.

The Board observes that the Veteran is competent to report that he has experienced bilateral knee pain since service.  Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds his account to be credible.  The Veteran has consistently reported the specific circumstances leading to the onset of his bilateral knee pain, and the left and right knee treatment for pain and swelling is documented in the service treatment records.  In contrast, the Board finds the VA examiner's conclusions to be less probative.  The VA examinations failed to take into account the Veteran's lay statements and his November 1985 separation examination that reported he had swollen or painful joints.  

Given the above, the Board finds that the evidence in favor of a nexus between the Veteran's current injuries and in-service injury is at least in equipoise.  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connections for left and right knee conditions are warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. Ap. 49 (1990).



ORDER

1. Entitlement to service connection for left knee condition is granted.

2. Entitlement to service connection for right knee condition is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


